Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to the application filed on or reply to the remarks of  1/24/2022. The instant application has claims 1-6,8,10-13,15-20 pending. The system and method for allowing an transaction to occur based on blockchain for an IoT device. There a total of 17 claims.

Response to Arguments

The applicant amendments to claim 17 obviates the 35 USC 101 rejection, thus the rejection is withdrawn.

The applicant new submission of drawings obviates the objection, thus the objection is withdrawn.

The applicant arguments relating to 35 USC 112(a) with respect to claim 10 is not persuasive, as the cited portions still provide support for the removing the previous key version from memory based on public key represented by token of the second transaction.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Great Britain on 7/29/2016.  It is noted, however, that applicant has not filed a certified copy of the GB 1613106.2 application as required by 37 CFR 1.55.

Specification
-------The specification is missing section labels and missing many sections, e.g.  Field of Invention, Brief Summary of Invention, Brief Description of Drawings. The format that should be followed is showed below. And applicant is reminded that no new matter can be added to the specifications, otherwise the subject matter will rejected under 35 USC 112(a). And further reminded that  the description of drawings section must be added in such way as not adding new matter to the specifications. And other sections should also be added without adding any new matter.


Content of Specification 
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters. 
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e) and MPEP § 608.05. See also the Legal Framework for EFS-Web posted on the USPTO website (www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the 
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved 
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821-1.825 and MPEP §§ 2421-2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

---Claims 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim recites the removal of user’s  public key based on token on second transaction. However, the specification only mentions the removal of key based on car hire company sending message to blockchain to indicate hire completed see Page 18 Ln 15-21.

---Claims 1-6,8,10-13,15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in 

---The newly amended claim recites “automatically generating a third blockchain transaction, Page 3 of 15 submitting the third blockchain transaction to a blockchain network, the third blockchain transaction comprising: an output which sends a token to the resource, wherein the token represents or comprises the public key associated with the resource user, or a hash of said public key; and spending a tokenised output to detokenize the token associated with the resource user”. But specifications does not provide support for these limitation, i.e. new matter has been introduced. The closest mention of third transaction is submitted to blockchain, but thee specific details about output which spends a token and token having public key associated with user or hash of public key is not found anywhere in specifications. See Spec Page 5 Ln 32- Page 6 Ln 7. 

----The specifications does not provide support for  “a second blockchain transaction (TxB') is generated by the controller of the resource and a public key belonging to an escrow agent is required to unlock the second blockchain transaction to gain access to the public key associated with the resource user”. The specifications merely mentions the app being used for submitting transaction to the blockchain, but 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6,8,10-13,15-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites the reference to the storage location. However, what is meant by this term is not apparent from the specifications nor claims. The only mention of reference to storage is found in Spec Page 6 Ln 13-15. But the details about whether it is an URL or pointer is not explicitly mentioned thus, the claims term is indefinite.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-19  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/320945 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because recites the similar steps of access internet-enabled resource based on user’s public key.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

US App # 16/320954
US App # 16/320945
Comments
1. A method of controlling access to and/or use of an internet-enabled resource, comprising the steps: generating a first blockchain transaction (TxB) comprising: i) a token representing a smart contract relating to the access to and/or use of the internet-enabled resource; and ii) at least one output for transferring value from a user of the internet-enabled resource to a controller of the resource and/or a third and allowing or preventing access to and/or use of the internet-enabled resource dependent upon successful decryption of the message or other data using said public key.

3. A method according to claim 1 [[or 2 ]]wherein the public key which is stored in memory is stored in memory that is: i) accessible by the internet-enabled resource; and/or ii) in, on or connected to the resource.  

4. A method according to claim 1 and wherein preventing access to the internet-enabled resource further comprises: sending a message to the internet-enabled resource, wherein the message communicates a public key and the redeem script.

7. A method according to claim 1 wherein access to internet-enabled resource is permitted upon provision of the private key by an encrypted message which has been signed using the private key.

and preventing access to and/or use of the internet-enabled resource by: removing the public key from memory; and using a redeem script of a 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6,8,10-13,15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 11057198 to Linder in view of Homomorphic Payment Addresses and the Pay-to-Contract Protocol to Gerhardt.

Regarding Claim 1, 17,  Linder discloses A method of controlling access to and/or use of an internet-enabled resource, comprising, wherein the token is a multisig address that includes more than one signature(Fig. 4E item second step, with various keys and identification information);[[ and]] ii) at least one output for transferring value from a user of the internet-enabled resource to a controller of the resource and/or a third party(Col 2 LN 5-40, the third data is provided and compensation is a given to release); and iii) a redeem script which includes a token that represents a public key associated with the resource user(Fig. 6 item 625, the compensation for device based on identification of device); communicating, to the internet-enabled resource, [[a ]]the public key associated with the user by submitting the first transaction to a blockchain; storing the public key, or a reference to its location, in a storage resource, wherein, responsive to the storage of the public key in the storage resource, a second blockchain transaction (TxB') is generated by the controller of the resource and a public key belonging to an escrow agent is required to unlock the second blockchain transaction to gain access to the public key associated with the resource user communicating, to the resource from the user, a message or other data which has been encrypted using a private key(Fig. 4E the series of steps for requesting the unlock and providing private key from public ledger);[[ and]] allowing or preventing access to and/or use of the internet-enabled resource dependent upon successful decryption of the message or other data using said public key associated with the resource(Col 8 Ln 4-44, the identification of the device based on UUID and key for utilizing the service)  ; preventing further access to and/or use of an internet-enabled resource by removing the public key associated with the resource user from memory(Col 8 Ln 45-62, the removing of old key and storing new key); automatically generating a third blockchain transaction, Page 3 of 15 4873-6307-3035v 1 0108792-071USOsubmitting the third blockchain transaction to a blockchain network, the third blockchain transaction comprising: an output which sends a token to the resource, wherein the token represents or comprises the public key associated with the resource user, or a hash of said public key(Col 4 LN 3-11, the public ledger has audit trails & Fig. 6 item 630,635,640,645). 

Linder does not disclose the detokenize the token. However, Gerhardt discloses and spending a tokenised output to detokenize the token associated with the resource user(b. Pay-to-contract & Fig. 4 & B. Recommeded fields of Contracts, the fulfillment of contract the token information is cleared) .  

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify  Linder of providing a public ledger of compensation and audit trails invention of  detokenize the token in order to provide for release and fulfillment of contract an  as taught in Gerhardt see E. Basic Protocol.



Regarding Claim 2. Linder discloses A method according to claim 1 wherein: the third party is an escrow agent; and/or the smart contract comprises details or conditions relating to an agreement for use of or access to the resource (Col 2 Ln 30-40, the compensation and release); and/or the transfer of value is a payment of funds such as an amount of currency (Col 2 Ln 30-40, the compensation and release).  



Regarding Claim 4. Linder discloses A method according to claim 3 and comprising the step of accessing or obtaining the public key from the token and storing it in memory(Col 8 Ln 45-62, the key being stored in memory).  

Regarding Claim 5. Linder discloses A method according to claim 1 wherein the first transaction (TxB) is generated by the resource controller and sent to the user for modification(Col 9 Ln 12-24, the message is encrypted and sent to user).  

Regarding Claim 6. Linder discloses A method according to claim 5 wherein the user modifies the first blockchain transaction by adding at least one output to the first transaction(Col 10 Ln 10-28, the ledger is updated and key is released).  

Regarding Claim 8. Linder discloses A method according to claim 1 wherein the data that has been encrypted is sent to the internet-enabled resource by the user, using a handheld or portable computing device(Col 5 Ln 25-37, the tablet).  

Regarding Claim 10. Linder discloses A method according to claim [[9 ]]1_and comprising the step of: removing a previously stored version of the user's public key 

Regarding Claim 11. Linder discloses A method according to claim 9 and comprising the step of: detokenizing the token of the second transaction (TxC) by creating a third transaction (TxD) which comprises an input that spends the output of the second transaction (TxC)(Fig. 5 item 545 the public ledger has transaction information).  

Regarding Claim 12. Linder discloses A method according to claim 1[[7]] wherein the submission of the first (TxB), second (TxC) and/or third (TxD) transactions to the blockchain network is automated, wherein the time of submission is dependent upon an instruction or setting provided within the respective transaction(Fig. 6 item 645).  

Regarding Claim 13. Linder discloses A method according to claim 1 wherein the first blockchain transaction (TxB) comprises: an output for transferring a deposit payment to the resource controller; and/or an output for transferring a payment to an escrow agent(Col 2 LN 30-40, the compensation). .  

Regarding Claim 15. Linder discloses A method according to claim 1 wherein the internet-enabled resource is an IoT device(Col 8 LN 4-26, the services are allowed).  

Regarding Claim 16. Linder discloses A method according to claim 1 wherein the step of allowing or preventing access to and/or use of the internet-enabled resource is 

Regarding Claim 18. Linder discloses   A system according to claim 17 wherein the system comprises: an internet-enabled resource, 
 
Regarding Claim 19. Linder discloses A system according to claim 17 

Regarding Claim 20. Linder discloses A method according to claim 1, wherein the storage resource is a distributed hash table or memory provided in associated with or accessible by the resource(Col 11 LN 10-22 & Col 42-61, the keys and table are accessible for verification and access).
	Conclusion	

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Patent 11195177 to Vijayvergia which discloses the payment based blockchain.

US Patent Pub 2021/0390531 to Voorhees which discloses blockchain NFT and message exchange.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool, i.e. Microsoft Teams. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/interviewpractice.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor whose telephone number is (571)272-7213.  The examiner can normally be reached on 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Email: venkatanarayan.perungavoor@uspto.gov